DETAILED ACTION
1.  The present application is being examined under the pre-AIA  first to invent provisions.  This Action is in response to the Request for Continued Examination filed 8/3/2021.  Claims 1-20 are pending.

Response to Amendments/Response to Arguments
2.  The prior 35 USC 101 rejection of the claims is withdrawn in view of the amendments to the claims.  Applicant’s arguments regarding the prior 35 USC 103 rejections were fully considered.  Applicant argues the claims as amended.  The prior 35 USC 103 rejections are withdrawn.  The new grounds of rejection set forth below are necessitated by amendment.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


3.  Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claim 1, second page, first line, it is unclear whether “for assessment…” is required, optional, or merely an intended use of the claim.  As such, the scope of the claim is unclear.  In the 4th line from the bottom, “the assessed” lacks clear antecedent basis.  
Dependent claims depend from a rejected parent claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

4.  This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).
5.  Claims 1, 2, 5-12, 14-17, and 19 are rejected under 35 USC 103(a) as being unpatentable over Etesse (US 2004/0030781), hereinafter “Etesse,” in view of Benevento, II (US 2005/0058978), hereinafter “Benevento,” and further in view of Cautley et al. (US 2002/0065697), hereinafter “Cautley.”
As to claim 1, Etesse teaches:
a) a plurality of computing devices that communicates with a plurality of users in an educational community (e.g., fig. 1A); 
b) at least one server in communication with each of the plurality of computing devices, each server in communication with at least one data storage device hosting a plurality of electronic portfolios, each electronic portfolio associated with one or more users of the plurality of users in the educational community (e.g., fig. 1B-C, 5, [0096]); and
c) wherein the at least one server presents to the one or more users an electronic page of a computing device  (e.g., fig. 5 et seq.) and allows the one or more users to associate one or more digital items with each electronic portfolio on the electronic page and wherein the one or more users are able to perform desired actions on the one or more digital items in each electronic portfolio depending on authorization criteria and wherein the desired actions are performed on the electronic page of the computing device presented to the one or more users (e.g., fig. 5-22, [0031-0040], [0096] et seq	., [0132] et seq., though entire document is relevant); determines whether a first user has access to at least one of the digital items on an electronic page of a computing device presented to the first user (e.g., [0031] et seq., though entire document is relevant)
Etesse as applied above teaches at least one server (see above) but does not expressly teach (1) determining whether the first user has modified the at least one of the digital items, (2) presenting the modified at least one of the digital items to a second user for assessment on an electronic page of a computing device presented to the 
However, as to (1) and (2), Benevento teaches or suggests determining whether a first user has modified at least one of digital items (e.g., fig. 5, [0095-0096]) and presenting the modified at least one of digital items to a second user for assessment based on the determining whether the first user has modified the at least one of the digital items (e.g., fig. 5, [0095-0096]).  Furthermore, Etesse as applied above provides an electronic page for performing assessment (e.g., fig. 16, [0195] et seq., [0033] et seq). As to (3), Etesse as applied above teaches or suggests wherein a teacher/instructor can read and post comments (modifications/assessment) to the file and return the file to the student (e.g., [0163], [0034]).  As Benevento as applied above teaches or suggests a user modifying an item and sending/receiving the modified item to/from another user (e.g., [fig. 5, [0005-0096]), the combination would further teach or suggest that a teacher (a second user) modifies items (e.g., performs actions such as commenting or any other assessments) and based on determining whether the file is modified, submits/returns/presents the assessed modified file to a student (a first user).  As such, the combination meets the claimed subject matter. 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Etesse to implement the claimed subject matter.  The motivation would have been to facilitate effective performance and communication of 
The combination as applied above does not expressly teach if the first user has modified the at least one of the digital items, locks the at least one of the digital items against subsequent changes by the first user such that the first user can no longer make changes to the at least one of the digital items while the first user is waiting for assessment feedback.
However, Cautley teaches or suggests if a first user has modified at least one digital item(s), locks the digital item(s) against subsequent changes by the first user such that the first user can no longer make changes to the at least one of the digital items while the first user is waiting for assessment feedback (e.g., Abstract, fig. 3, [0043] et seq.).  As combined, this would apply to any of various assignment documents modified/submitted by the student for review as applied above (e.g., Etesse/Benevento as applied above).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Etesse and Benevento to implement the claimed subject matter.  The motivation would have been to allow review of documents in the form that it was submitted, which promotes secure and consistent document review.
As to claim 2, Etesse as applied above further teaches or suggests wherein the authorization criteria includes at least one permission profile associated with at least one of the digital items (e.g., definition of user as applied to the content, such as student/instructor, [0031-0034]).
As to claim 5, Etesse as applied above further teaches or suggests wherein the authorization criteria includes at least one security profile associated with at least one role, each role including at least one of the plurality of users (e.g., [0031-0034]).
As to claim 6, Etesse as applied above further teaches or suggests wherein the one or more digital items include at least one of artifacts, reflections, collections or presentations (e.g., fig. 5-22, though entire document is relevant).
As to claim 7, Etesse as applied above further teaches or suggests wherein the actions include commenting on at least one of the digital items (e.g., fig. 13, [0171], [0034, 0158]).
As to claim 8, Etesse as applied above further teaches or suggests wherein the actions include assessing at least one of the digital items (e.g., [0195] et seq.).
As to claim 9, Etesse as applied above further teaches or suggests wherein the actions include at least one of reading, modifying, sharing, and creating at least one of the digital items (e.g., [0031-0034]).
As to claim 10, Etesse as applied above further teaches or suggests wherein the authorization criteria include at least one permission-specific criterion (e.g., [0031-0039).
As to claim 11, Etesse as applied above further teaches or suggests wherein the authorization criteria include enrollment data for the plurality of users (e.g., [0034-0039] et seq).
As to claim 12, Etesse as applied above further teaches or suggests wherein each server is configured to allow one or more users to have different levels of control over the associated electronic portfolios (e.g., [0031-0039, 0142], [0169] et seq.).
As to claim 14, Etesse as applied above further teaches or suggests wherein each server is configured to allow each user to perform searches across the plurality of electronic portfolios (e.g., fig. 6, [0168]).
As to claim 15, Etesse as applied above further teaches or suggests wherein results of each search return digital items based on keywords associated with said digital items (e.g., fig. 6, [0168]).
As to claim 16, Etesse as applied above does not expressly teach wherein the results of each search return digital items about which that particular user was previously unaware.
However, it is suggested that the results of each search return digital items about which that particular user was previously unaware, especially if it is the user’s first search and/or the user is new to the system (e.g., fig. 6, [0168]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Etesse, Benevento, and Cautley to support the claimed subject matter.   The motivation would have been to support returning initial search results to a new user and realize the purpose of a search system to present relevant information to the user.
As to claim 17, Etesse as applied above does not expressly teach wherein at least one of the keywords is dynamically defined by each user.
However, since Etesse supports a search feature (e.g., [0168]), it is suggested that a user would be able to freely input a search of at least one keyword, thus dynamically defining keyword(s) to be searched, as claimed.

As to claim 19, the combination as applied above further teaches or suggests wherein at least one of the digital items is an assignment prepared by the first user and presented to the second user (e.g., Etesse, [0150-0153, 0163, 0195-0198]).
6.   Claims 3 and 4 are rejected under 35 USC 103(a) as being unpatentable over Etesse, Benevento, Cautley, and further in view of Velupillai (US 2007/0022418), hereinafter “Velupillai.”
As to claim 3, the combination as applied above does not expressly teach wherein the authorization criteria includes at least one global configuration profile associated with the plurality of electronic portfolios.
However, Velupillai teaches or suggests including a global configuration profile to allow initial operation (e.g., [0017]).  As applied in combination, it is suggested that this would apply to initial levels of access of data files of Etesse (e.g., [0031] et seq., and can be changed by an administrator [0142]).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Etesse, Benevento, and Cautley to implement the claimed subject matter.  The motivation would have been to provide support for correct initial operation of the system.
As to claim 4, Etesse as applied above further teaches or suggests wherein the plurality of users includes at least one user authorized to set at least one global configuration profile (e.g., administrator [0031-0034, 0142]).
7.  Claim 13 is rejected under 35 USC 103(a) as being unpatentable over Etesse, Benevento, Cautley, and further in view of Gerace et al. (US 2006/0242554), hereinafter “Gerace.”
As to claim 13, the combination as applied above does not expressly teach allowing the plurality of users to tag digital items using at least one keyword.
However, Gerace as applied above further teaches or suggests wherein each server is configured to allow the plurality of users to tag digital items using at least one keyword (e.g., [0157]).  This would enhance the keyword search of Etesse (e.g., [0168]). 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Etesse, Benevento, and Cautley to implement the claimed subject matter.  The motivation would have been to facilitate identification and description of content to enhance the search and retrieval ability. 
8.  Claim 18 is rejected under 35 USC 103(a) as being unpatentable over Etesse, Benevento, Cautley, and further in view of Fowler (US 2002/0194166), hereinafter “Fowler.”
As to claim 18, the combination as applied above does not expressly teach wherein at least one of the keywords is predefined.
However, Fowler teaches or suggests wherein at least one keyword is predefined (e.g., fig. 3).  
.
9.  Claim 20 is rejected under 35 USC 103(a) as being unpatentable over Etesse, Benevento, Cautley, and further in view of Bradford et al. (US 2006/0147890), hereinafter “Bradford.”
As to claim 20, the combination as applied above does not expressly teach wherein the assessment of the assignment item by the second user is performed using at least one rubric.
However, Bradford teaches or suggests wherein an assessment of an assignment item by a second user is performed using at least one rubric (e.g., [0059]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Etesse, Benevento, and Cautley to support the claimed subject matter.  The motivation would have been to facilitate effective student evaluation.

Conclusion
10.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to Charles E. Lu whose telephone number is (571) 272-8594.  The examiner can normally be reached on 8:30 - 5:00; M-F.  Any prior art cited on the PTO-892 form that was not relied upon is considered pertinent to applicant's disclosure.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Apu Mofiz can be reached at (571) 272-4080.  The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/CHARLES E LU/           Primary Examiner, Art Unit 2161                                                                                                                                                                                             8/14/2021